Fourth Court of Appeals
                           San Antonio, Texas
                                JUDGMENT
                              No. 04-19-00200-CR

                            Fred Douglas HARRIS,
                                  Appellant

                                       v.

                             The STATE of Texas,
                                   Appellee

           From the County Court at Law No. 6, Bexar County, Texas
                           Trial Court No. 599480
               Honorable Wayne A. Christian, Judge Presiding

   BEFORE JUSTICE CHAPA, JUSTICE RIOS, AND JUSTICE WATKINS

In accordance with this court’s opinion of this date, this appeal is DISMISSED.

SIGNED May 22, 2019.


                                        _________________________________
                                        Luz Elena D. Chapa, Justice